Case 8:20-cv-02104-VMC-CPT Document 19-2 Filed 11/02/20 Page 1 of 2 PageID 65




                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 MIR FOOD MART, and
 MIR F. MOURIN, an Individual,

                   Plaintiffs,
                                                 CASE NO.: 8:20-cv-2104-T-33CPT
        v.

 UNITED STATES OF AMERICA,

                   Defendant.


                       CERTIFICATION OF NON-CONCURRENCE
       In accordance with Local Rule 3.01(g), the undersigned certifies that he attempted to

consult with counsel for the Defendant to seek their concurrence in the filing of the Plaintiffs’

Motion to Permit Discovery and to Amend the Case Management and Scheduling Order (Doc. No.

19). However, Defendant’s counsel did not return the call.

Dated: November 2, 2020                             Respectfully submitted,


                                                    METROPOLITAN LAW GROUP, PLLC

                                                    /s/ Andrew Z. Tapp
                                                    ANDREW Z. TAPP, ESQ.
                                                    Florida Bar No.: 68002
                                                    1971 W. Lumsden Road, #326
                                                    Brandon, Florida 33511-8820
                                                    (813) 228-0658
                                                    Andrew@Metropolitan.Legal

                                                    COUNSEL FOR PLAINTIFFS




                                           Page 1 of 2
Case 8:20-cv-02104-VMC-CPT Document 19-2 Filed 11/02/20 Page 2 of 2 PageID 66




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 2, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to the following:

       E. Kenneth Stegeby
       Assistant U.S. Attorney
       Kenneth.Stegeby@usdoj.gov

                                                   /s/ Andrew Z. Tapp
                                                   ANDREW Z. TAPP, ESQ.
                                                   Florida Bar No.: 68002




                                          Page 2 of 2
